         Case Pending No. 5 Document 1-2 Filed 01/25/19 Page 1 of 1



            BEFORE THE UNITED STATES JUDICIAL PANEL
                     ON MULTIDISTRICT LITIGATION
          MDL. – In re: 3M COMBAT ARMS EARPLUG LITIGATION



                           SCHEDULE OF ACTIONS


                                             Civil Action
        Case Captions            Court                              Judge
                                                 No.
Plaintiff: ROBIN KENNEDY         C.D.       5:19-cv-00128   Judge John A. Kronstadt
                               California
Defendant: 3M COMPANY, and
DOES, ONE Through FIFTY,
inclusive
Plaintiff: ANDREW BRIDGES        C.D.       2:19-cv-00327    Judge John F. Walter
                               California
Defendant: 3M COMPANY
Plaintiff: JOHN CIACCIO        D. Minn.     0:19-cv-00179

Defendant: 3M COMPANY and
AEARO TECHNOLOGIES, LLC
Plaintiff: WILLIAM PEEK and    D. Minn      0:19-cv-00192
JARED PULLIAM

Defendant: 3M COMPANY and
AEARO TECHNOLOGIES, LLC
Plaintiff: MICHAEL LARKIN      D. Minn      0:19-cv-00194

Defendant: 3M COMPANY and
AEARO TECHNOLOGIES, LLC
Plaintiff: BLAKE STINE           W.D.       5:19-CV-00058      Judge Joe Heaton
                               Oklahoma
Defendant: 3M COMPANY
Plaintiff: ELLIOTT D. WERNER     W.D.       5:19-cv-00059      Judge Timothy D.
                               Oklahoma                            DeGiusti
Defendant: 3M COMPANY
Plaintiff: SCOTT D. ROWE         W.D.       6:19-cv-00019   Judge Alan D. Albright
                                 Texas
Defendant: 3M COMPANY
